Citation Nr: 0823270	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbar spondylosis 
with spinal stenosis, claimed as secondary to service-
connected arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946 and from September 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran's bilateral hearing loss is not related to his active 
service.

2.  The competent evidence of record demonstrates that the 
veteran's tinnitus is not related to his active service.

3.  The competent evidence of record demonstrates that the 
veteran's lumbar spondylosis with spinal stenosis was 
aggravated by his service-connected left knee disability.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007).

3.  Lumbar spondylosis with spinal stenosis was caused by the 
veteran's service-connected arthritis of the left knee.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in March 2002 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence he should provide, including dates and places 
he received medical treatment, and informed him that it was 
his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was not issued notice of the type of evidence necessary to 
establish an effective date or higher rating.  However, when 
implementing the Board's grant of service connection for 
lumbar spondylosis with spinal stenosis, the RO will address 
any notice defect with respect to an increased rating and 
effective date.  Significantly, the veteran retains the right 
to appeal the disability rating and effective date assigned 
by the RO.  With regard to service connection for hearing 
loss and tinnitus, because these service connection claims 
are being denied, and no effective dates or rating 
percentages will be assigned, the Board finds that there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  His service medical records, VA 
treatment records, and lay statements have been associated 
with the record.  He was also accorded a VA examination in 
October 2002 in connection with his claim of service 
connection for lumbar spondylosis.  38 C.F.R. 
§ 3.159(c)(4).  

No VA examination is necessary to satisfy the duty to assist 
in connection with the veteran's claims of service connection 
for hearing loss and tinnitus.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  While the evidence does demonstrate current 
hearing loss and tinnitus, the evidence does not indicate 
that the disorders are related to the veteran's service.  
Specifically, although the veteran contends in his April 2004 
notice of disagreement that his hearing loss and tinnitus 
began in basic training in the 1940s, he has twice stated to 
medical personnel that the onset date of these disorders was 
1996.  In such circumstances, there is no duty to obtain a 
medical examination or opinion.  McClendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, service connection for certain 
diseases, such as sensorineural hearing loss, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3), 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's service medical records contain no indication 
of hearing loss or acoustic trauma during military service.  
His entrance physical examination in September 1950 notes 
hearing acuity as 15/15 using the "whispered voice" test.  
The separation examination in August 1951 also notes 15/15 
hearing acuity.  

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In this case, the veteran contends that he was exposed to 
extreme noise during basic training, and he developed mild 
decreased hearing and ringing in the ears at that time.  
Specifically, the veteran recalls being exposed to loud noise 
on the rifle range and crawling under barbed wire while 
machine guns were firing overhead during one training 
exercise.    

Regarding whether the veteran has a current bilateral hearing 
loss disability meeting the requirements of 38 C.F.R. § 
3.385, the Board notes that he underwent a hearing test in 
January 2002, which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
65
75
85
LEFT
20
25
65
75
90

The veteran reported at that time that he had noticed a 
gradual hearing loss over the prior six years.  The veteran 
also reported constant tinnitus, also beginning six years 
prior.  

At an April 2004 VA audiology appointment, the veteran again 
reported that his hearing loss and tinnitus began only eight 
years prior.   The veteran noted military noise exposure to 
gunfire and explosions.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and 68 
percent in the left ear.  The audiologist noted that the 
veteran had severe to profound sensorineural hearing loss.    
 
In this case, the audiometric testing results from January 
2002, as well as those from the April 2004 audiology 
consultation, clearly establish bilateral hearing loss 
disability as defined in 38 C.F.R. § 3.385.  The veteran also 
has been diagnosed with tinnitus.  However, the claim for 
service connection for bilateral hearing loss and tinnitus 
must, nonetheless, be denied because the competent evidence 
of record demonstrates that his current bilateral hearing 
loss and tinnitus are not medically related to his service.

The Board notes that the record does not contain a medical 
opinion linking the veteran's bilateral hearing loss and 
tinnitus to his active service.  Neither the January 2002 
audiology consultation report nor the April 2004 report 
contain an opinion as to whether the veteran's hearing loss 
and tinnitus are related to his active duty service. 

Also weighing against the veteran's claim is the length of 
time between service separation and a documented diagnosis of 
hearing loss and tinnitus.  Although he reports that he 
experienced hearing loss and tinnitus symptoms since his 
discharge from service, the first documented medical evidence 
of any bilateral hearing loss or tinnitus is the January 2002 
VA audiology report reflecting diagnoses of bilateral 
moderate to severe hearing loss and tinnitus.  Further, the 
veteran twice told examining audiologists that his hearing 
loss and tinnitus began in 1996, not in 1942 during basic 
training.

The Board notes that these diagnoses were rendered 50 years 
after the veteran's discharge from service, and nearly 60 
years after his alleged in-service noise exposure.  The Board 
points out that passage of so many years between discharge 
from active service and the objective documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims, and the claims 
must be denied.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.


Service Connection for Lumbar Spondylosis

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the veteran.

The veteran is currently service-connected for arthritis of 
the left knee, evaluated as 10 percent disabling.  He 
contends that his back disorder was caused by or has been 
aggravated by his service-connected knee disability.  

It is unclear when the veteran first sought treatment for his 
back disorder.  Post-service medical records indicate that 
the veteran reported pain in his left lower extremity in 
October 2000, and the physician suggested a CT scan or an MRI 
of the lumbar spine to rule out lumbar spinal stenosis.  A CT 
scan of the veteran's lumbar spine was not executed until 
January 2002.  It revealed mild to moderate spinal stenosis, 
nerve encroachment, and a possible herniated disk.  
Regardless of when the veteran first experienced symptoms of 
back pain, the evidence demonstrates that lumbar spondylosis 
with spinal stenosis has been documented.  

The veteran underwent a VA examination in October 2002.  He 
reported that he has had to favor his left side secondary to 
his knee problems and that this "has thrown his back off."  
The veteran demonstrated forward flexion to 70 degrees.  The 
examiner noted that the veteran's gait clearly favored his 
left side.  The examiner concluded that the veteran would 
likely have a lumbar spine disorder whether or not he had an 
abnormal gait, as the degenerative changes revealed on x-ray 
were consistent with aging.  However, the examiner further 
stated that the veteran's left knee likely aggravated the 
veteran's back disorder and made it approximately 20 to 25 
percent worse.  

A March 2004 VA treatment record indicates that the veteran 
reported back and hip pain related to his abnormal gait.  The 
VA physician concluded that it is likely that the veteran's 
gait (favoring his left side for a number of years) 
contributed to the degenerative changes of the veteran's 
spine.  

After considering all of the evidence of record, the Board 
finds that the veteran's back disorder is proximately due to 
his service-connected arthritis of the left knee.  As such, 
service connection is established for lumbar spondylosis with 
spinal stenosis, and this claim is granted.
 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for lumbar spondylosis with spinal 
stenosis, secondary to arthritis of the left knee, is 
granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


